Citation Nr: 0719242	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  96-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a respiratory 
disorder claimed as weak lungs.

5.  Entitlement to service connection for residuals of 
pneumonia.  

6.  Entitlement to a disability rating higher than 10 percent 
for hypertension. 

7.  Entitlement to a compensable rating for post-operative 
residuals of a benign fibroma of the right index finger.  

8.  Entitlement to a compensable rating for residuals of a 
fracture of the fifth right metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to June 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   

In September 2003, the Board adjudicated some issues and 
remanded the remaining issues for additional development.  
While the case was in remand status, the RO granted claims 
for service connection for arthritis of both knees and 
allergic rhinitis (claimed as allergies and chemical 
sensitivity).  Accordingly, those issues will not be 
addressed in this decision.  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  Sleep apnea was not present during service, and did not 
develop as a result of any incident during service.  

2.  The preponderance of the evidence shows that the veteran 
does not currently have chronic fatigue syndrome.

3.  The preponderance of the evidence shows that the veteran 
does not currently have a respiratory disorder, claimed as 
weak lungs.

4.  The preponderance of the evidence shows that the veteran 
does not currently have residuals of pneumonia.  

5.  The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 110 or more, or systolic 
pressure which is predominantly 200 or more, and does not 
result in definite symptoms.

6.  The post-operative residuals of a benign fibroma of the 
right index finger are not productive of limitation of motion 
or any other disability.  

7.  The residuals of a fracture of the fifth right metatarsal 
are not productive of moderate disability of the foot.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

3.  A respiratory disorder claimed as weak lungs was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

4.  Residuals of pneumonia were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

5.  The criteria for an initial disability rating higher than 
10 percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 & 
2006).

6.  The criteria for a compensable disability rating for 
post-operative residuals of a benign fibroma of the right 
index finger have not been met. 38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5015 (2006).

7.  The criteria for a compensable rating for residuals of a 
fracture of the fifth right metatarsal are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2002, August 2002 and April 2004 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letters adequately informed the veteran that he should 
submit any additional evidence that he had in his possession.  
In addition, letters issued in March 2006 and January 2007 
included information regarding the assignment of initial 
ratings and effective dates.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Although the letters were not provided 
prior to the original adjudication of the veteran's claims, 
he was afforded ample opportunity to submit evidence after 
the issuance of the letters, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis 
for concluding that any occurred.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has canceled his hearing requests.  
He has been afforded appropriate disability evaluation 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


I.  Entitlement To Service Connection For Sleep Apnea.


Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  The veteran contends that he 
developed sleep apnea during service.  

The veteran's service medical treatment records are negative 
for any references to sleep apnea.  The report of a medical 
history given by the veteran in March 1989 for the purpose of 
retirement shows that he denied having frequent trouble 
sleeping.  The report of a medical examination conducted at 
that time does not contain any mention of sleep apnea.  

A VA examination report from September 1989 is also negative 
for any references to sleep apnea.  The earliest post service 
medical records pertaining to sleep apnea are from several 
years after service and do not contain any indication that 
the problems are related to service.  Records dated in 1994 
reflect a diagnosis of and treatment for sleep apnea, but the 
records contain neither history nor medical opinion relating 
the disorder back to service.  

The only medical opinions which are of record weigh against 
the claim.  A VA examiner in December 2004 stated that the 
claim for sleep apnea seemed to be without merit.  A VA 
examiner in January 2005 noted that the sleep apnea had been 
diagnosed remotely from service.  Although a VA examiner in 
November 2005 offered an opinion relating the sleep apnea to 
service based on a history given by the veteran, the same 
examiner in July 2006 reviewed the veteran's claims file and 
concluded that the first evidence of sleep apnea was not 
until five years after service in 1994.  The examiner stated 
therefore that the sleep apnea was not service-connected.  
The examiner also stated that he did not find any causes of 
the sleep apnea related to any diseases or injuries during 
the veteran's military service.  Therefore, he concluded that 
it did not appear that the sleep apnea was present from 1969 
to 1989, nor was the sleep apnea secondary to military 
service.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran's current 
sleep apnea is related to service.  The disorder was first 
shown after service, and the medical opinions clearly weigh 
against the claim.  Sleep apnea was not present during 
service, and did not develop as a result of any incident 
during service.  Accordingly, the Board concludes that sleep 
apnea was not incurred in or aggravated by service.  

II.  Entitlement To Service Connection For Chronic Fatigue 
Syndrome.

The veteran's service medical records do not contain any 
references to chronic fatigue syndrome.  Moreover, the 
medical opinion which is of record weighs against the claim.  
A VA examiner in December 2004 concluded that the claim for 
service connection for chronic fatigue was without merit.  
The report of a VA disability evaluation examination 
conducted in May 2005 reflects that the examiner concluded 
that a diagnosis of chronic fatigue syndrome could not be 
made due to the fact that there were other factors which 
could explain the veteran's fatigue such as obesity, 
arthritis, and allergic rhinitis and asthma which contributed 
to his fatigue.  The examiner explained that chronic fatigue 
syndrome is a diagnosis of exclusion, and since the veteran 
had multiple other organic diseases, he could not be 
diagnosed with chronic fatigue syndrome.  The preponderance 
of the evidence shows that the veteran does not have chronic 
fatigue syndrome.  The Court held in Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) that a service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Accordingly, 
the Board concludes that chronic fatigue syndrome was not 
incurred in or aggravated by service.  

III.  Entitlement To Service Connection For A Respiratory
 Disorder Claimed As Weak Lungs and Residuals of Pneumonia.

The veteran's service medical treatment records reflect that 
he was treated in September 1986 for pneumonia.  The 
preponderance of the evidence shows that the veteran does not 
currently have residuals of pneumonia or "weak lungs."  The 
Board notes that the veteran has already been granted service 
connection for asthma, which includes occasional respiratory 
symptoms.  The Board finds that he does not have a separate 
respiratory disability claimed as weak lungs.  A VA examiner 
in November 2005 stated that physical examination revealed 
his chest was clear to auscultation of both lungs.  The 
examiner stated that it does not appear that there is any 
service connected disability related to the pneumonia, and 
that he did not detect "weak lungs."  The examiner also 
noted that the veteran's pulmonary function tests had been 
normal in the past.  Accordingly, the Board concludes that a 
respiratory disorder, claimed as weak lungs and residuals of 
pneumonia, was not incurred in or aggravated by service.  

IV.  Entitlement To A Disability Rating Higher Than 10 
Percent For Hypertension.

Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system was changed, effective 
January 12, 1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 
1997).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The RO has 
appropriately considered both the new and old regulations.

Under the previous version of the regulation, 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997), a 10 percent disability 
rating is warranted for hypertension when the diastolic 
pressure is predominately 100 or more, or where continuous 
medication is shown to be necessary for the control of 
hypertension and there is a history of diastolic pressures 
predominantly 100 or more.  A 20 percent rating is warranted 
where diastolic pressure was predominantly 110 or more with 
definite symptoms.  A 40 percent rating is warranted where 
diastolic pressure was predominantly 120 or more and there 
were moderately-severe symptoms.  A 60 percent rating is 
warranted where diastolic pressure was predominately 130 or 
more and there were severe symptoms.  For the 40 percent and 
60 percent ratings, there should be careful attention paid to 
diagnosis and repeated blood pressure readings.  

In pertinent part, the revised regulation provides that a 10 
percent rating is warranted for diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted if 
the diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 110 or more or systolic readings of 
200 or more as contemplated for a rating in excess of 10 
percent.  The medical evidence shows that the readings have 
been consistently below that level.  For example, in July 
2002, the reading was 140/70.  In October 2002, the blood 
pressure reading was 109/59.  During a VA examination in May 
2004, the reading s were 160/84, 162/82, and 156/90.  Later 
in May 2004, a VA treatment record reflects that the reading 
was 122/80.  On VA examination in January 2005, his blood 
pressure reading was 151/80. 

The Board further finds that the hypertension has not 
resulted in definite symptoms.  The treatment records 
generally show that the veteran did not have any complaints 
associated with elevated blood pressure readings.  Any 
symptoms apparently have been controlled by medication.  A VA 
examination conducted in May 2004 reflects that the 
hypertension was treated with multiple medications, and was 
felt to be stable.  The veteran reportedly had no chest pain, 
shortness of breath or swelling.  It was specifically noted 
that he had no current loss of function secondary to 
hypertension.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
hypertension are not met under either the old or the revised 
regulations. 

V.  Entitlement To A Compensable Rating For Post-Operative 
Residuals Of A Benign Fibroma Of The Right Index Finger.

The veteran has a history of having a benign fibroma 
surgically removed from his right index finger during 
service.  Under Diagnostic Code 5015, benign new growths of 
the bones are to be rated as degenerative arthritis based on 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5015 
(2006).  In the present case, however, there is no credible 
evidence that the residuals of a benign fibroma of the right 
index finger are productive of limitation of motion or any 
other disability.  The report of a VA examination conducted 
in May 2004 reflects that the veteran complained that the 
joint of the finger continued to pop and cause a mild amount 
of pain, but on physical examination the incision was well 
healed, there was no edema and no tenderness.  He had a full 
range of motion of his MCP, PIP and DIP joints with normal 
sensation of the right index finger.  The examiner stated 
that the veteran had a normal right index finger with a scar 
on it, and that he could not detect any disability of the 
finger.  Accordingly, the Board concludes that the criteria 
for a compensable disability rating for post-operative 
residuals of a benign fibroma of the right index finger have 
not been met.





VI.  Entitlement To A Compensable Rating For Residuals Of A
 Fracture Of The Fifth Right Metatarsal.

A foot disorder may be rated under Diagnostic Code 5284.  
Under that diagnostic code, a 10 percent rating is warranted 
for an injury which is moderate in degree.  A 20 percent 
rating is warranted for a moderately severe injury.  A 30 
percent rating is warranted for a severe injury.  A 40 
percent rating may be assigned if there is actual loss of use 
of the foot.  Under 38 C.F.R. § 4.31, however, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  

The evidence which has been developed in connection with the 
veteran's claim for an increased rating includes the report 
of an examination conducted by the VA in May 2004.  The 
report reflects that the veteran stated that it hurt when 
walking.  However, when questioned more, the veteran could 
not remember whether it was the right foot or the left foot.  
The examiner stated that this caused doubts as to whether the 
fracture residuals really still bothered him and the Board 
agrees.  On examination, the veteran ambulated without an 
obvious limp.  The veteran was non tender to palpation and 
there was no evidence of any surgical incision.  There was a 
full range of motion of the toes in the right foot.  

In reviewing the evidence, the Board finds that the 
complaints of pain do not rise to the level of being 
productive of moderate disability which is contemplated for a 
10 percent rating under Diagnostic Code 5284.  In light of 
the lack of objective evidence of ongoing pain or impairment 
of function of the right foot, the Board finds that the right 
foot disorder is no more than slight in degree.  Accordingly, 
the Board concludes that the criteria for a 10 percent 
disability rating for residuals of a fracture of the fifth 
right metatarsal are not met.





	(CONTINUED ON NEXT PAGE)



ORDER

1.  Service connection for sleep apnea is denied.

2.  Service connection for chronic fatigue syndrome is 
denied.

3.  Service connection for a respiratory disorder claimed as 
weak lungs is denied.

4.  Service connection for pneumonia is denied.  

5.  A disability rating higher than 10 percent for 
hypertension is denied.

7.  A compensable rating for post-operative residuals of a 
benign fibroma of the right index finger is denied.  

8.  An increased (compensable) rating for residuals of a 
fracture of the fifth right metatarsal is denied.  


REMAND

The report of a general medical examination conducted by the 
VA in November 2005 reflects that an examiner stated that it 
was unclear from reading the records when the veteran's 
sinusitis began.  The examiner furthers stated that the 
veteran would have to be reexamined for his sinusitis and 
rhinitis.  A subsequent addendum from later in November 2005 
specifically addressed rhinitis, but did not refer to the 
claim for sinusitis.  In light of the foregoing, the Board 
concludes that another examination is required to determine 
the nature and etiology of the claimed sinusitis.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
nose and sinus disorders examination for 
the purpose of obtaining an opinion as to 
the likelihood that the veteran currently 
has sinusitis which was incurred in or 
aggravated by service or was caused or 
aggravated by his service-connected 
allergic rhinitis.  The claims file must 
be made available to the examiner in 
connection with the examination.  The 
examiner is requested to review the 
evidence contained in the claims file and 
offer an opinion which specifically 
addresses whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the appellant
 currently has sinusitis, and if so 
whether it is related to service or the 
allergic rhinitis, or whether such a 
connection is unlikely (i.e., less than a 
50-50 probability).  

2.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


